By the Court.
V., a creditor of R., claiming a lien upon money of R., then in the hand of K., sheriff of the county, began in the common pleas a civil action against them to enforce the lien. J. and R. Jr., claimants of said fund, were also made defendants. K.’s demurrer to the petition was overruled. J. and R. Jr., filed separate answers, but K. filed no other pleading. Upon the issues thus made, the court found for V., and on October 22, 1878, decreed that K. should, out of said fund, pay all the costs, and then pay the remainder to V. K. had no interest in *180the fund. He held it as an officer of the court, subject to its orders in pending suits, and all claimants of the money were parties to said decree. No bill of exceptions was taken, but K. filed in the district court a petition in error against Y. alone, assigning as error the overruling of his demurrer. That court, without bringing in any of the other parties to the .decree below, reversed that judgment.
Held: 1. This was error. Jones v. Marsh, 30 Ohio St., 20, followed.
2. The judgment of the common pleas affected no right of K. His sole interest and duty was to obey the court. Pie did not represent any of the omitted parties. The decree of 1878 still bars their claims to the fund.
Judgment of the district court reversed and that of the common pleas affirmed.